Exhibit 10.18

 

**** THE SYMBOL “[****]” DENOTES PLACES WHERE CERTAIN IDENTIFIED

INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i)

NOT MATERIAL, AND (ii) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE

COMPANY IF PUBLICLY DISCLOSED ****

 

Exclusive Capital Services Engagement Agreement

 

Thank you for engaging [****] to provide you with the Capital Markets Services
indicated below. The purpose of this Agreement is to define the scope of that
representation, how our services will be provided to you, and the fees
associated with such services.

 

Services to be Provided:

 

   

[****] will assist you, the undersigned Borrower, in seeking financing with
prospective lenders and in negotiating the terms of financing with prospective
lenders for the following assets (the “Asset”):

 

Flowerfield Park: 1 Flowerfield, St. James, New York

Cortlandt Medical Park: 1985 Crompond Road, Cortlandt Manor, New York

 

To that end, [****] will create and structure a financing request package, and
shall submit that package to lenders in an attempt to generate competitive
offers. [****] will consult with you in connection with its preparation of the
financing request memorandum package. In performing these services, you
understand that [****] is not acting as your agent or the agent of any lender
and is not responsible for performing any investigation or due diligence of the
Asset or the underlying investment, or for providing professional tax or legal
advice.

 

You are granting to [****] the right and authority for 180 days from the
Effective Date to work on your behalf to obtain debt financing on the Asset.

Lenders not eligible for [****] to represent are the following lenders you
already have relationships with (defined as “Excluded Lenders”): [****]. 

 

 

Fees for Services Provided:

 

 

You agree to pay [****] an Origination Fee (the “Fee”) equal to One Percent
(1.0%) of the final loan amount upon the occurrence of any of the following
events: (1) Loan is closed with an [****] proposed lender other than an Excluded
Lender; or (2) You obtain any debt financing on these Assets within 12 months of
executing the agreement (“12-Month Period”) from any lender disclosed or
introduced to you by [****] other than an Excluded Lender. Gyrodyne has the
right to terminate for any reason with a 30 day notice.

 

The Fee is due to [****] upon closing, and [****] will be entitled to make
demand of any closing agent for payment from the proceeds of the financing, and
you shall approve instructions directing that the closing agent pay [****] the
Fee. In no event shall [****] be paid later than 30 days after any of the events
resulting in the Fee.

 

This Fee is in addition to all other third-party processing and report costs,
and you agree to pay any expenses that may be required or incurred by a lender
to complete the debt financing, including, but not limited to, title insurance,
application fees, legal fees, appraisal costs, commitment fees, survey costs,
documentation fees, and environmental audits.

 

 

--------------------------------------------------------------------------------

 

 

Other Terms:

 

●    You understand that [****]is not the lender, and that [****] does not
guarantee that financing can be obtained. If [****] obtains a commitment or
proposed note or mortgage, you agree to review it promptly. Gyrodyne has the
ultimate decision to accept or reject any proposed loan.

 

●    You agree to defend, indemnify and hold [****] harmless from any and all
claims, demands, liabilities and damages arising from or related to any untrue
statement of a material fact on the part of Gyrodyne in connection with the
financing request package or the omission to state in the financing request
package a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

●    Any controversy or claim arising out of or relating to this Agreement, or
the breach thereof, shall be settled by final binding arbitration administered
before a single arbitrator with a minimum of ten years’ experience in commercial
real estate by the American Arbitration Association (“AAA”), or another
administrator chosen by the parties, under AAA’s Commercial Arbitration Rules.
Judgment on the award rendered by the arbitrator may be entered in any court of
competent jurisdiction. The Parties shall be permitted to engage in discovery,
and the arbitrator shall decide pre-hearing dispositive motions. By signing
below you consent to binding arbitration and give up your rights to have the
dispute litigated in court or jury trial.

 

●    In any litigation, arbitration, or other legal proceeding which may arise
out of or relating to this Agreement, the prevailing party shall be entitled to
recover its costs, including reasonable attorneys' fees.

 

●   This Agreement is binding upon and inures to the benefit of the parties and
their legal representatives, successors and assigns. The Agreement may not be
assigned without the consent of both parties.

 

●   You understand and acknowledge that the closing of the financing
contemplated under this Agreement could be delayed by factors outside of
[****] control. If delayed, you may realize a taxable event or suffer other tax
and financial penalties. You hereby release and hold [****] harmless from any
and all liability or other financial consequences arising out of or related to
delay caused by factors outside of [****] control.

 

●   You acknowledge that [****] is relying on information provided by you and
has not made an independent investigation, determination, assessment, analysis,
warranty or representation of, among other things, the value of the Asset, the
financial, legal, title, physical, geological or environmental condition of the
Asset, the financial condition or business prospects of any tenant, or such
tenant’s intent to continue or renew its tenancy in the Asset, or the
suitability of the Asset for your contemplated use. You agree that investigation
and analysis of the foregoing matters is your sole responsibility and that you
will hold [****] harmless from any liability therefore.

 

●    This Agreement shall be governed and construed in accordance with the laws
of the State of New York. Venue of any federal or state court in Suffolk County.

 

●   [****] makes no representation as to the legal effect or validity of any
provision of this Agreement. If you desire legal, financial, or tax advice,
consult your attorney, accountant, or tax advisor.

 

●    This Agreement contains our entire understanding. There are no other
written or oral agreements that affect this Agreement.

 

●   You agree to provide lender required information to MMCC to help achieve
loan approval and closing, limited to proposed loans that Gyrodyne has agreed to
pursue.

 

●    The terms of this agreement and the information provided by Gyrodyne to
[****] shall be subject to The January 27th, 2020 Confidentiality Agreement.

 

Page 2

--------------------------------------------------------------------------------

 

 

By signing below you authorize [****] to disclose this information to
prospective lenders and authorize [****] and/or lenders to investigate your
credit and financial histories as well as those of any entity or individual
related to this Agreement, and to verify information from any source.

 

If the borrower is a corporation, company, or partnership, you represent that by
signing below you are authorized to execute on behalf of and bind the
corporation, company, or partnership.

 

Gyrodyne, LLC:

 

[****]

Your Name:

Gary J. Fitlin

By:

[****]

Your Address:

One Flowerfield, Suite 24

St. James, NY 11780

Our Address:

[****]

Your Phone Number:

(631) 584-5400 x316

Our Phone Number:

[****]

Your Email:

gfitlin@gyrodyne.com

Our Email:

[****]

Signature:

 

Signature:

Effective Date:

 

 

Page 3